Title: [From Thomas Jefferson to William Carmichael, 3 May 1785]
From: Jefferson, Thomas
To: Carmichael, William


[Paris, 3 May 1785. Entry in SJL reads: “Wm. Carmichael. Receipt his of Apr. 19. Rh. isld. passed impost imperfectly.-N.Y. double duties on British bottoms-not passed impost. Georga. brought in bill for impost-Moultrie Govr. S.C. Reed of Pensva. dead-Indian purchase said to be to meridian of falls of Ohio but I doubt it. Mr. A. minister at Lond. Smith Secretary of legation-Dr. F. leave to return, myself his successor. Propose full correspondence. Will send cypheras to Barbary states we wrote Congress in Nov. and expect their answer. Better keep things as they are without committing us as to complexion of our proceedings. He shall be informed as soon as we know.-bought Herrera.” Not found.]
